EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended to correct obvious minor informalities as follows: 


Claim 1 – last line, “the axis” has been replaced with –the axis of elongation—for added clarity.


Claim 5 – last line, “the axis” has been replaced with –the axis of elongation—for added clarity.


Claim 11, “the deck” has been replaced with –a deck of the trailer—for added clarity.




The following is an examiner’s statement of reasons for allowance: none of the prior art either taken alone or in combination was deemed to teach or fairly suggest a combination trailer for carrying .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3612